DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
  Allowable Subject Matter
Claims 1-20 are allowed.                                                                 .
				 	 Reason for Allowance				
	 The closest prior art on record is SEO et al (US20150312905A1) discloses in fig. 7 (a) and (b), a base station is in full duplex mode, the base station is receiving an uplink signal from first user, at the same time, the base station is transmitting the downlink signal to the second user equipment , and the base station the base station  remove (or cancel) the self-interference, of the power transmission of a downlink signal is very large. 
	But SEO et al (US20150312905A1) fails to teach the feature of
-“ wherein the second client is an asynchronous client that requests to join the communication network without prior timing or frequency coordination; and responsive to a receipt of the request-to-join signal from the second client over the uplink control channel, perform self-interference cancellation to at least partially cancel (i) interference between the downlink control channel and the uplink data channel, and (ii) interference between the downlink data channel and the uplink control channel, wherein performing the self- interference cancellation comprises performing at least a first stage of baseband self-interference cancellation to detect the request-to-join signal from the second client, wherein the first stage of baseband self-interference cancellation is performed in a time domain, and wherein the first stage of 43baseband self-
	  -“ perform self-interference cancellation to at least partially cancel (i) interference between the downlink control channel and the uplink data channel, and (ii) interference between the downlink data channel and the uplink control channel, wherein performing the self-interference cancellation comprises: performing, in each of the plurality of receive chains, a first stage of baseband self-interference cancellation asynchronously with transmissions from the plurality of clients, wherein performing the first stage of baseband self-interference cancellation comprises subtracting a first linear combination of baseband transmit signals; and performing, in each of the plurality of receive chains, a second stage of baseband self-interference cancellation synchronously with received signals, wherein performing the second stage of baseband self-interference cancellation comprises subtracting a second linear combination of baseband transmit signals” as cited on claim 14; and                                                                                                                           -“ wherein the second client is an asynchronous client that requests to join the OFDMA communication network without prior timing or frequency coordination; and responsive to a receipt of the request-to-join signal from the second client over the uplink control channel, perform self-interference cancellation to at least partially cancel (i) interference between the downlink control channel and the uplink data channel, and (ii) interference between the downlink data channel and the uplink control channel, wherein performing the self- interference cancellation comprises: performing a first stage of baseband self-interference cancellation to detect the request-to-join signal from the second client, wherein the first stage of baseband self-interference cancellation is performed in a time domain, and wherein the first stage of baseband self-interference cancellation is performed asynchronously with the incoming control channel 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478